DETAILED ACTION
Claims 1 – 14 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose following 37 C.F.R. 1.56(a) “Duty to disclose information material to patentability” also found in section 2001.04 of the MPEP:
“A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”
Specification
The title of the invention, “REACTOR SHUTDOWN SYSTEM”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “REACTOR SHUTDOWN SYSTEM WITH MELTING GATE MEMBER FOR SEGREGATING NEUTRON ABSORBING MATERIAL COMPARTMENT FROM CORE”.
Claim Objections
Claim 5 is objected to because it states “the system of claim 1”, but antecedence for “the phase change material” was found in claim 4. It should depend upon claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13–14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Walter Zinn, US 2919236 A (hereinafter “Zinn”). 
Regarding claim 1, Zinn discloses a system for use in shutting down a nuclear reactor, the system comprising: 
a housing defining a region therein sealed from an ambient environment Fig. 5 tube 120; a gate member disposed within the region in a manner such that the gate member segregates the region into a first compartment and a second compartment isolated from the first compartment (Fig. 5; Col. 4 ll. 50-55; Col. 5 ll. 4-47: nuclear “fuse” 126 comprising stainless steel ring 136 surrounding copper disc 138 separates the tube into a first compartment labeled “upper shield assembly 62” and a second compartment labeled “lower shield assembly 60”) the gate member comprising a material having a predetermined melting point (Col. 5 ll. 20-28, : copper has a pre-determined melting point); a neutron absorbing material disposed within the first compartment (Col. 5 ll. 15-20,50-58: The upper chamber is filled with a neutron absorbing gas such as helium 3); and a dispersion mechanism disposed within the region, the dispersion mechanism structured to encourage the neutron absorbing material from the first compartment into the second compartment (Col. 4 ll. 55-60: When the barrier is destroyed, gas expands into the remainder of the tube. The dispersion mechanism is the natural expansion of He gas).
Regarding claim 13, please refer to the discussion of claim 1. Zinn discloses a nuclear reactor comprising a core structure to house nuclear reactions (Zinn Figs. 2-3; Col. 1 ll. 35-43: tank 22 with heavy water 20), and the system of claim 1.
Regarding claim 14, please refer to the discussion of claim 1. Zinn discloses a method of providing a system for use in ceasing nuclear reactions within a core of a nuclear reactor (Zinn Figs. 4-5; Col. 1 ll. 35-57: rods are inserted into the core, in addition to a backup safety device 119), the method comprising positioning a system for use in shutting down the nuclear reactor, comprising the system of claim 1.

Claims 1, 10, and 13–14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hubert Taulier et al, US 4076587 A (hereinafter “Taulier”). 
Regarding claim 1, Taulier discloses a system for use in shutting down a nuclear reactor, the system comprising: 
a housing defining a region therein sealed from an ambient environment (Figs. 1-3; Col. 3 ll. 60-65: casing tube 18); a gate member disposed within the region in a manner such that the gate member segregates the region into a first compartment and a second compartment isolated from the first compartment (Figs. 2-3: fuse 22 separates boron carbide masses in a first upper compartment from a second lower compartment) the gate member comprising a material having a predetermined melting point (Col. 4 ll. 1-24: the fuse 22 melts when the temperature reaches a present threshold value); a neutron absorbing material disposed within the first compartment (boron carbide); and a dispersion mechanism disposed within the region, the dispersion mechanism structured to encourage the neutron absorbing material from the first  (Col. 4 ll. 1-24: “when the temperature exceeds a preset threshold value the fuse 22 melts and detaches the wire 24 from the casing tube 18. This accordingly releases the complete series of boron carbide masses 30 and the ballast-weight 32 which fall to the bottom 34 of the casing tube 18 as shown in FIG. 1a.”).
Regarding claim 10, Taulier discloses the system of claim 1, wherein the neutron absorbing material comprises a solid material (Taulier Figs. 2-3; Col. 4 ll. 3-24: solid boron carbide elements 30 are used).
Regarding claim 13, please refer to the discussion of claim 1, Taulier discloses a nuclear reactor comprising a core structure to house nuclear reactions (Taulier Col. 3 ll. 50-56), and a system (please refer to the discussion of the same additional limitations of claim 1).
Regarding claim 14, please refer to the discussion of claim 1, Taulier discloses a method of providing a system for use in ceasing nuclear reactions within a core of a nuclear reactor (Taulier Col. 4 ll. 1-24: when a temperature reaches a preset value, boron carbide masses fall into the reactor core and produce negative or shutdown reactivity), the method comprising positioning a system for use in shutting down the nuclear reactor (please refer to the discussion of the same additional limitations of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Zinn.
Regarding claim 2, Zinn discloses the system of claim 1, however Zinn fails to disclose a melting point of the material around 800C.
Zinn’s gate material copper has a melting point of around 1085C, which is in the general ballpark and same order of magnitude of the claimed temperature. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have adjusted the material to have the claimed melting point. It is desirable and meets the purpose of Zinn to choose a material with a melting point for the gate that correlates with desired reactor operating temperatures and failure conditions. According to Zinn Col. 4 ll. 50-55, this melting point should be when conditions become dangerous in the reactor. This is part of normal optimization to achieve the correct range. See also MPEP 2144.05 Section II on Optimization of Ranges.
Regarding claim 11, Zinn discloses the system of claim 10, wherein the dispersion mechanism comprises a number of springs disposed in the first compartment (Zinn Col. 6 ll. 20-25: in addition to heat, springs may be used to activate the gate). The spring is understood to 
Regarding claim 12, Zinn discloses the system of claim 1, however Zin fails to disclose a second gate member disposed within the region in a manner such that the second gate member further segregates the region into a third compartment isolated from the second compartment by a second gate member comprising another material having a predetermined melting point; and a neutron absorbing material disposed within the first compartment.
It would have been obvious to one of ordinary skill to duplicate the first gate member and first compartment of Zinn into a second gate member and additional third compartment having the same characteristics. This is a mere duplication of parts that has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI.B.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zinn in view of Yasir Arafat et al, USPGPUB 20180075931 A1 (hereinafter “Arafat”).
Regarding claim 3, Zinn discloses the system of claim 1, however Zinn fails to disclose heater coils to activate melting.
Arafat also teaches a reactor having a gate member,
wherein the gate member comprises a number of heater coils embedded in the material that are structured to melt the material upon actuation by an electrical current (Arafat para. 49: “The heating element may be positioned in the drain 62 or passage 74 or sufficiently close to heat the melting plug”- an electric current is supplied by a controller to actuate a heating element, akin to a coil, placed close enough to melt a plug, corresponding to a gate).
It would have been obvious to one of ordinary skill to combine melting a coil or element embedded inside a gate, taught by Arafat, with the gate member of Zinn. According to Arafat para. 49, this would have enabled manual activation of the heating element, such that an operator may shutdown the reactor and not just an overtemperature of the reactor, increasing safety. Such an additional heating element would not have affected the basic operation of Zinn’s gate to melt automatically when the reactor core reaches a given temperature.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zinn in view of Theodor Overhoff et al, US 4279697 A (hereinafter “Overhoff”).
Regarding claim 4, Zinn discloses the system of claim 1, however Zinn fails to disclose the neutron absorbing material comprises a phase change material.
Overhoff also teaches a safety system for a nuclear reactor having a gate, 
wherein the neutron absorbing material comprises a phase change material (Overhoff Col. 4 ll. 21-57: gadolinium-tricyclopentadienyl is introduced by passing at least a portion of the cooling gas before it is admitted to the reactor core over the gadolinium-tricyclopentadienyl in the solid phase. The gadolinium compound can be solid or gas phase).
It would have been obvious to one of ordinary skill in the art to substitute the phase change gadolinium compound taught by Overhoff, for the helium gas of Zinn. The adsorption of the gadolinium compound onto the fuel surface is another method of rapidly reducing reactivity for .
Claims 4–5 are rejected under 35 U.S.C. 103 as being unpatentable over Zinn in view of D. P. Schively et al, US 3795580 A (hereinafter “Schively”).
Regarding claim 4, Zinn discloses the system of claim 1, however Zinn fails to disclose the neutron absorbing material comprises a phase change material.
Schively also teaches a safety system for a nuclear reactor having a neutron absorbing material (Col. 2 ll. 39-44: lithium) and a gate (Col. 1 ll. 70 – Col. 2 ll. 5; fusible metal plug), 
wherein the neutron absorbing material comprises a phase change material (Schively Col. 2 ll. 35-63: 6Li is normally liquid at reactor inlet temperatures, otherwise it is solid).
It would have been obvious to one of ordinary skill in the art to substitute the phase change material 6Li taught by Schively for the helium gas of Zinn. Schively states that lithium is a strong neutron absorber and is therefore an equally good choice as a method for reactor shutdown.
Regarding claim 5, Zinn modified by Schively discloses the system of claim [[1]]4, wherein the phase change material comprises at least one of an indium/cadmium alloy, lithium, or boron oxide (Schively Col. 2 ll. 35-63: lithium is used).
 
Allowable Subject Matter
Claims 6–9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the dispersion in combination with all other limitations.
Overhoff was the only prior art found to teach a porous matrix structure for diffusing the neutron absorbing material, but it is contained in the first compartment not the second. And therefore does not help to disperse it in the core region but is instead used to render the gadolinium compound airborne.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Hora, Van Erp, McCarthy, Larrion, Mallener all teach fuse elements akin to a gate which melts a material having a predetermined melting point and may be used to teach various aspects of the claimed invention of claim 1. 
Conclusion
It is suggested to combine an objected claim in order to distinguish over the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.


Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646